SHERMAN, J.
¶ 79. (concurring). I concur entirely in Judge Higginbotham's concurrence and join in it completely, including the first paragraph. Judge Higginbotham's concurrence, thus, is the majority opinion on the issue regarding Wis. Stat. § 19.70 in this case, and the majority opinion is the unanimous opinion of the court on all other issues. I write separately for an entirely different reason.
¶ 80. I find this case troubling. Whether or not the amount of harm or difficulty that the authority's method of responding to open records requests for criminal history in cases such as this rises to the constitutional level, it is undisputed that some citizens of this state are being caused some amount of harm by their government. While this court may not be in a position to provide these citizens with a remedy under this fact situation, two things are clear:
1. The government does not deny that it is in a position to remedy this situation with very little difficulty or expense; and
2. The government provides no governmental reason why it chooses not to do so.
*590¶ 81. It is my belief that the authority's response to criminal records requests in situations where there is an innocence letter on file is an incomplete response. The innocence letter is a record within the meaning of Wis. Stat. § 19.32(2).1 It is directly relevant to an inquiry about the criminal record of the subject of the innocence letter. Yet, the innocence letter is not provided in response to such an inquiry. This is obviously an incomplete response to the inquiry.2 It is not settled law whether an incomplete response is an inaccurate response under the open records law, but logic would suggest that it is.3
*591¶ 82. The State said at oral argument that there were relatively few innocence letters and that they are kept in a filing cabinet in alphabetical order by name. Because they are not part of the criminal history database, and because the number of inquiries far exceeds those in which the innocence letter would be relevant, the State seems to argue that it would be inconvenient to search to see if there is an innocence letter in response to each inquiry.
¶ 83. Because the number of innocence letters is small, the State's argument is difficult to reconcile with good faith. There are many ways in which an inexpensive routine method of checking for innocence letters could be incorporated into the procedure. If it is too much trouble to ask the clerical employee who checks the database for each inquiry to walk over to the cabinet, or too expensive to alter the database, there are several alternatives that would not involve adding the innocence letter to the database.
¶ 84. For example, a simple list could be maintained of the names of individuals who have been issued innocence letters, either in hard copy on the desk of the employee involved, or on the computer in a file that is easy to check. Because it would be easier to update, a table or spreadsheet which automatically alphabetizes new entries could be employed as a second option. These suggestions are certainly not exhaustive. Or of significant cost.
¶ 85. What is most troubling to me about this case is that it is here at all. Just because one can do something does not mean that one ought to. Irrespective of this court's ability to resolve the problem, why does the authority not resolve the problem itself? The authority has suggested no governmental reason not to do so. A citizen of this state is being harmed by a *592practice of the government that has no apparent governmental purpose and that would be easy and inexpensive to correct, yet the only response of the authority is that it will continue to do so because there is no law that compels it to do otherwise. In essence, we are doing this to you because we can. That is the response of a bully and not an appropriate response of the government of a democracy.
¶ 86. Accordingly, I concur.

 Wisconsin Stat. § 19.32(2), in relevant part, reads: " 'Record' means any material on which written, drawn, printed, spoken, visual, or electromagnetic information or electronically generated or stored data is recorded or preserved ... ."


 The State does not argue that the innocence letter is part of a "[rjecords series" as that term is defined in Wis. Stat. § 19.62(7), which is an exception to the open records law because it is not retrievable by searching by use of the individual's name, address or other identifier. See Wis. Stat. § 19.35(l)(am)3.


 While the terms "inaccurate" and "incomplete" have slightly different dictionary definitions, they are obviously related. A Google search for the definition of "incomplete" yields the following definition: "not having all the necessary or appropriate parts," as in " 'the records are patchy and incomplete.' " Its list of synonyms includes "deficient, insufficient, imperfect, defective." See https.7/www.google.com/?gws_rd=ssl#q=define+incomplete (last visited February 8, 2016). While a Google search for the definition of "inaccurate" simply yields "not accurate," the synonyms include not only words like "inexact, imprecise, incorrect" but also "imperfect" and "defective," which are also on the list of synonyms for "incomplete." See https://www.google.com/?gws_rd=ssl#q=define+inaccurate (last visited February 8, 2016).